Citation Nr: 0616738	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-21 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, currently rated 10 percent disabling. 

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently rated 10 percent disabling.

3.  Entitlement to service connection for a low back 
disorder, claimed on a direct basis and as secondary to 
service-connected knee disorders.

4.  Entitlement to service connection for a hip or pelvic 
disorder, claimed as secondary to service-connected knee 
disorders.

5.  Entitlement to service connection for disorders 
manifested by fatigue, weakness, and/or prolonged healing, 
including as a result of in-service exposure to perflouro-
octane sulfonate, a fire retardant.

6.  Entitlement to service connection for undiagnosed illness 
manifested by chronic headaches, joint pain, muscle pain, 
fatigue, sleep disorder, diarrhea, photophobia, chest pain, 
hypertension, numbness in the limbs, tremors, and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1988 to 
January 1991.  Evidence indicated he was in the waters off 
the Persian Gulf prior to the start of hostilities in late 
1990.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The veteran testified at a hearing before an RO hearing 
officer in November 2003, and also testified before the 
undersigned at the RO in February 2006.  Transcripts of these 
hearings are contained in the claims folders. 

FINDINGS OF FACT

1.  The veteran's right knee disorder is manifested by some 
pain resulting in slight weakness and slight loss of 
endurance in knee functioning, analogous to no worse than 
limitation of flexion to 45 degrees.  The knee disorder is 
not manifested by incoordination.  The knee disorder is also 
not otherwise manifested by limitation of motion, arthritis, 
subluxation, instability, true locking, giving way, 
impairment of the semilunar cartilage, or impairment of the 
tibia or fibula.  

2.  The veteran's left knee disorder is manifested by some 
pain resulting in slight weakness and slight loss of 
endurance in knee functioning, analogous to no worse than 
limitation of flexion to 45 degrees.  The knee disorder is 
not manifested by incoordination.  The knee disorder is also 
not otherwise manifested by limitation of motion, arthritis, 
subluxation, instability, true locking, giving way, 
impairment of the semilunar cartilage, or impairment of the 
tibia or fibula.  

3.  A low back disorder was not caused or made worse by the 
veteran's service-connected right or left knee disorders. 

4.  A low back disorder did not develop in service, was not 
made worse by service, and is not otherwise shown to be 
related to an in-service occurrence or event.

5.  Arthritis of the low back was not present within the 
first post-service year.

6.  A hip or pelvic disorder was not caused or made worse by 
the veteran's service-connected right or left knee disorders.  

7.  A hip or pelvic disorder did not develop in service, was 
not made worse by service, and is not otherwise shown to be 
related to an in-service occurrence or event.

8.  Any exposure in service to perflouro-octane sulfonate, a 
fire retardant, is not shown to result in fatigue, weakness, 
or prolonged healing.  

9.  Disorders manifested by fatigue, weakness, or prolonged 
healing did not develop in service, were not made worse by 
service, and are not otherwise shown to be related to an in-
service occurrence or event.

10.  The veteran was not in the Southwest Asia theater of 
operations at any time during his period of service on or 
after August 2, 1990.  

11.  Disorders manifested by chronic headaches, joint pain, 
muscle pain, fatigue, sleep disorder, diarrhea, photophobia, 
chest pain, hypertension, numbness in the limbs, tremors, or 
depression did not develop in service, were not made worse by 
service, and are not otherwise shown to be related to an in-
service occurrence or event.

12.  Hypertension was not present within the first post-
service year.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than the 10 
percent assigned for a right knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5259, 5260, 5261, 5261 (2005).  

2.  The criteria for an evaluation greater than the 10 
percent assigned for a left knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5259, 5260, 5261, 5261 (2005).  

3.  A low back disorder was not caused or aggravated by 
service-connected right or left knee disorders, and was not 
incurred in or aggravated by active service; arthritis of the 
low back may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107  (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2005).

4.  A hip or pelvic disorder was not caused or aggravated by 
service-connected right or left knee disorders, and was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.326 (2005).

5.  Disorders manifested by fatigue, weakness, or prolonged 
healing were not incurred in or aggravated by active service, 
and were not otherwise caused by exposure to perflouro-octane 
sulfonate, a fire retardant, in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107  (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2005).

6.  Disorders manifested by chronic headaches, joint pain, 
muscle pain, fatigue, sleep disorder, diarrhea, photophobia, 
chest pain, hypertension, numbness in the limbs, tremors, or 
depression due to undiagnosed illness was not incurred in 
active military duty, and these disorders, whether or not due 
to undiagnosed illness, were not incurred in or aggravated by 
active service; hypertension may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317, 3.326, 
3.655 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

By a VCAA letter in June 2003 the veteran was informed of the 
notice and duty to assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claims here adjudicated.  The letter 
informed of the bases of review and the evidentiary 
requirements to sustain all of his claims, inclusive of his 
claims for increased ratings for knee disorders, his claims 
for secondary service connection for hip or pelvic and low 
back disorders, his claims for service connection for 
conditions due to exposure to perflouro-octane sulfonate, and 
his claims for service connection for disorders due to 
undiagnosed illness.  With regard to the secondary service 
connection claims and the claims based exposure to perflouro-
octane sulfonate and those claimed due to undiagnosed 
illness, the claim for service connection were also addressed 
on a direct basis, informing the veteran of the evidentiary 
basis for review and the evidence required to substantiate 
the claims.  By the VCAA letter he was informed of what 
evidence and information he was expected to provide in 
furtherance of his claims, and the assistance VA would 
provide in obtaining evidence.  38 C.F.R. §§ 3.156, 3.303 
(2005).  Also by the VCAA letter, the veteran was told that 
it was ultimately his responsibility to see that pertinent 
evidence is obtained, and was requested to submit all 
pertinent evidence he had.  

The VCAA letter requested that the veteran inform of VA and 
private medical sources of evidence pertinent to his claim.  
The veteran submitted some records from Queen of the Valley 
Hospital, as well as a private chiropractor's November 1999 
examination report.  He did not inform of any further 
pertinent private medical records.  All indicated VA records 
were obtained and associated with the claims folders.  These 
VA records included several VA examinations in the course of 
the appeal period, for the disabilities claimed on appeal.  
The Board is satisfied that all indicated records were 
obtained and associated with the claims folders.  

While it is true that the veteran has not been afforded a VA 
examination to address every alleged symptom claimed as due 
to perflouro-octane sulfonate exposure to due to undiagnosed 
illness, such an examination is not required to fulfill the 
duty to assist in where, as here, the evidentiary record has 
not established, by affirmative, cognizable evidence, that he 
has suffered an event, injury, or disease in service to 
trigger VA's obligation to provide a VA medical examination 
or obtain a medical opinion.  38 C.F.R. § 3.159(c)(4)(i)(A)-
(C); Paralyzed Veterans of America, et al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  No medical 
association between alleged perflouro-octane sulfonate 
exposure and any disease or disability in this veteran has 
been presented, and the veteran did not present evidence of 
his alleged substantial exposure to that chemical in service; 
no such evidence of substantial exposure is reflected in the 
evidentiary record.  A lay person may not address questions 
of medical causation, such as the veteran has sought to 
address regarding perflouro-octane sulfonate in this case.  
Medical evidence was here required to establish any 
disability caused by the exposure alleged by the veteran.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Similarly, service in the Southwest Asia Theater of 
Operations during the Persian Gulf War was not established to 
trigger any development for claimed disabilities based on 
undiagnosed illness.  38 C.F.R. § 3.317.  Again, evidence of 
claimed disabilities in service or causally related to 
service was not presented to trigger the duty to assist with 
regard to direct service connection development for 
conditions claimed, including those claimed as secondary to 
service-connected knee disabilities, those claimed as due to 
perflouro-octane sulfonate exposure, and those claimed as 
undiagnosed illness.  Paralyzed Veterans of America, et al.

The veteran was also afforded ample opportunity to address 
his claims on appeal, including by testimony at both a 
hearing officer hearing in November 2003, and a Travel Board 
hearing before the undersigned in February 2006.  There is no 
indication that the veteran desired to further address his 
claims but was denied that opportunity.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
was afforded VCAA notice prior to initial adjudication of the 
appealed claims based on alleged perflouro-octane sulfonate 
exposure, and the appealed claims based on undiagnosed 
illness.  A portion of the veteran's claims folders was lost 
and reconstructed around January 2001, and documentation of 
any VCAA letter than may have been sent prior to initial 
adjudication of the appealed claims for increased ratings for 
knee disorders, and for secondary service connection for hips 
or pelvis and low back disorders, is not reflected in the 
claims folders.  Nonetheless, the Board finds that the June 
2003 VCAA letter adequately addressed the all the appealed 
claims, and the veteran was thereby provided the necessary 
notice and assistance required, as discussed above, since he 
was given ample notice and opportunity to remedy deficiencies 
in all the appealed claims, and all implicated bases of 
claims, following which the veteran was afforded de novo 
review of the appealed claims either by rating action or by 
supplemental statement of the case.  The Court has recently 
held, in that regard, that an error is not prejudicial when 
the error did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The existence of bilateral knee disabilities 
is not disputed; the existence of hip or pelvic disability 
and low back disability and their connection to service are 
the essential elements of those claims; the existence of 
disabilities claimed as due to perflouro-octane sulfonate or 
claimed due to undiagnosed illness are addressed as elements 
of those claims; and the veteran by the VCAA letter has been 
given appropriate and sufficient notice of these elements, as 
discussed above.  

The veteran was appropriately notified in the June 2003 VCAA 
letter that his claim, as to the bases of claims appealed, 
inclusive of connection to service, connection to service-
connected knee disabilities, connection to perflouro-octane 
sulfonate exposure, based undiagnosed illness resulting 
following service in the West Asian Theater of Operations 
during the Persian Gulf War, as appropriate for the 
individual claim, as addressed further in the body of this 
decision, below.  For the knee disabilities increased rating 
claims, a connection to service was not in dispute.  The 
degree of disability is the essential element of the 
bilateral knees increased rating claims, and was 
appropriately addressed in the VCAA letter.  For the other 
claimed disabilities, the degree of disability is not 
pertinent where, as here, service connection is denied.  For 
all the claims on appeal, the effect date is not pertinent 
since no benefit is granted either by the RO or the Board in 
the course of appeal.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

General Rules Governing Claims for Service Connection

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (2005).

Certain diseases, such as arthritis and hypertension, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).

Claims for Increased Ratings for Left and Right Knee 
Disorders, and Claims for Service Connection for Low Back and 
Hips or Pelvic Disorders

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where an unlisted condition is encountered it may be rated 
analogously, under a closely related disease or injury, where 
closely related as to the functions affected, the anatomical 
location, and the symptomatology.  38 C.F.R. § 4.20.  

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown,  
8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

At a March 1997 VA examination the veteran reported that his 
knee problems consisted primarily of locking, more so in the 
left knee.  That examiner obtained a positive McMurray's sign 
for the right knee, though only a questionable one on the 
left, and assessed internal derangement of the right knee, 
most likely a cartilage tear.  However, an MRI had not yet 
been obtained.  

A June 1997 note from the San Francisco VAMC informs that the 
veteran suffered a recent right patella dislocation.  

At a March 1998 VA examination of the knees, the veteran 
reported that he had pain in both knees all the time, day and 
night, at a level of 6 out of 10, aggravated by climbing 
stairs.  He also reported that his right knee once locked 
while driving.  Examination of both knees demonstrated normal 
range of motion, anterior and posterior drawer signs 
negative, no ligamentous laxity of the medial or collateral 
ligaments, no fluid, patellar rub slightly positive on the 
right but negative on the left, some tenderness on the knee 
joint line on the right patella, Apley's tests negative, 
McMurray's sign negative, and apprehension sign negative.  
The examiner found functional range of motion of the knees 
with no abnormal movements, normal associated muscle tone and 
function, normal posture, normal balance, and normal gait.  
Addressing DeLuca factors, the examiner found that while 
range of motion of the knees was normal and coordination was 
not affected, maximum strength and speed of motion and 
endurance were probably slightly decreased due to pain.  

A February 1998 VA MRI of the right knee was normal.  

At a November 1999 VA treatment for the knees, the veteran 
complained of bilateral knee pain, more so on the right, 
swelling, and one knee (which knee was not specified in the 
report) locking and giving way once every two months.  

A private chiropractor, in November 1999 provided a private 
evaluation of the veteran's disabilities of the knees and 
other joints.  The veteran complained of constant moderate 
right knee pain and crepitus, and constant severe left knee 
pain.  He also complained that the knee pain increased with 
activity and disturbed his sleep.  Regarding only the knees, 
the chiropractor noted a normal MRI for each knee, found only 
crepitus of the right knee to palpation, and assessed chronic 
bilateral knee pain.  

An August 2000 x-ray evaluation of the lumbosacral spine 
assessed mild degenerative changes, especially at L5-S1.

At an August 2000 VA examination, the veteran's chief 
complaint was of his knee, and he reported three past 
injections into his right knee as well as physical therapy 
and an exercise program, adding that none of these were very 
helpful.  He complained in particular of pain in the right 
knee, of paresthesias bilaterally in some areas below the 
knees, of episodes of frequent swelling, and of giving way of 
one leg every two or three months so that he has to catch 
himself.  However, he used no brace or support or cane for 
either leg, and reported going for walks up to ten minutes at 
a time, though he added that walking longer would begin to 
cause pain in his knees.  He expressed a belief that his 
condition was gradually worsening.  The veteran was 
thoroughly examined and x-rays were reviewed, and the 
examiner found the knees to be essentially normal by 
examination and testing, with only a discontinuity click 
noted on the right with motion.  Despite the veteran's report 
of a history of arthroscopy, the examiner found no evidence 
of this.  The examiner also noted that the veteran had 
received limited treatment at VA mainly for other conditions, 
with no treatment at the orthopedic clinic.  The examiner 
noted that only the veteran's subjective complaints supported 
any current disability of the knees.  He also noted that the 
veteran had no limp or other gait impairment that would cause 
problems with the veteran's back.  While the veteran was 
observed to list to the left, the examiner opined that no 
condition of the back was related to his knees.  The examiner 
also found the veteran's hips to be normal.  

September 2000 bone scans of the knees were negative for any 
abnormalities.  

At a March 2003 VA orthopedic examination, the veteran 
complained of "my knees and my low back and everything."  
Specifically, he complained severe pain in both knees, and 
also complained of pain in his right knee which extended up 
his leg to his buttock, into his back, and occasionally up to 
the left side of his neck.  He also reported that his knees 
swell when he bumps them but not otherwise.  He reported that 
going up or downstairs bothered him if he went one stair at a 
time but not if he went two stairs at a time.  He denied 
using a brace or other support.  He complained that walking 
was painful and he did not like walking more than two or 
three blocks.  He also complained of pain with squatting, 
though he could squat.  

The March 2003 VA examiner thoroughly reviewed the record.  
The veteran was noted to be well-developed, well-nourished, 
and in no acute distress.  The examiner noted that the 
veteran demonstrated several inconsistencies upon 
examination, suggestive of lack of cooperation or 
forthrightness on the part of the veteran.  These 
inconsistencies included non-anatomical distribution 
complaints of numbness and paresthesias of the lower 
extremities, low back range of motion in extension markedly 
different when sitting versus standing, and straight leg 
raising markedly different when seated versus when lying 
down, each suggesting a significant exaggeration of 
incapacity.  Objectively, the examiner found the knees within 
normal limits, with no subluxation, no instability, no 
evidence of degenerative changes, and no positive tests 
suggesting any disability.  The examiner emphasized that a 
bone scan was an extremely sensitive test which would 
"definitely" identify any long-standing chondromalacia 
patella or subluxation or dislocation of the patella, and the 
veteran's bone scans of the knees were within normal limits.  
The examiner accordingly concluded that the veteran's knee 
disabilities were purely subjective, not supported by any 
objective findings.  Nonetheless, if accepting the subjective 
complaints as valid, the examiner recommended limiting the 
veteran's squatting and going up or down stairs.  

Objective findings and medical conclusions in the above-
detailed VA examination reports have shown mild or minimal 
disability of each knee, if present at all, due to assessed 
pain resulting in slight or minimally present DeLuca factors 
of weakness or loss of endurance.  These examination findings 
and conclusions have also been consistent with the medical 
record findings as a whole, inclusive of treatment records.  
Generally during these examinations the knees have 
demonstrated full range of motion, and have shown no 
objective findings, including by x-ray, MRI, or bone scan, or 
examination, to suggest any significant disability.  Gait 
(walking) and station (standing) were not shown to be 
abnormal due to the knees.  Hence, the preponderance of the 
evidence presents no significantly disabling conditions of 
the knees supported by objective evidence, so as to warrant a 
higher evaluation on any basis than the 10 percent assigned 
for each knee.  

Considering DeLuca factors, the preponderance of the evidence 
only warrants rating the veteran's disorder of each knee as 
analogous to limitation of flexion to no less than 45 
degrees, based on the March 1998 examiner's assessment of 
pain slightly limiting endurance and strength.  38 C.F.R. 
§ 4.20, 4.71a, Diagnostic Code 5260.  Accordingly, rating 
each of the veteran's knees by analogy to limitation of 
flexion, the preponderance of the evidence is against 
assignment of a rating greater than the 10 percent assigned 
for each knee.  A higher evaluation under that code would not 
be warranted without limitation of flexion to 30 degrees.  
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260.  

The veteran's knee have not been found by the weight of 
medical evidence to be manifested by arthritis or other 
significantly impairing disability.  Hence, ratings are not 
warranted based on any of the following: arthritis under 
Diagnostic Code 5003 or 5010, subluxation or lateral 
instability or other impairment under Diagnostic Code 5257, 
limitation of extension under Diagnostic Code 5261, or 
impairment of the tibia or fibula under Diagnostic Code 5262.  
There is also no finding of semilunar cartilage impairment or 
dislocation, despite some contention by the veteran of 
perceived locking, so as to warrant a rating under Diagnostic 
Codes 5258 or 5259.  38 C.F.R. §  4.71a, Diagnostic Codes 
5003, 5010, 5257, 5258, 5259, 5261, 5262 (2005).  

The preponderance of the evidence thus is against the claims 
of entitlement to higher disability ratings than the 10 
percent assigned for the disorder of each knee, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Over the years, the veteran has provided conflicting accounts 
of his alleged in-service injuries to his knees, low back, 
and hips or pelvis.  The veteran's service medical records 
contain no record of any treatment immediately following any 
injury to the knees, but do contain a hospital report 
informing that the veteran was evaluated in August 1990 at 
the Naval Hospital in San Diego for a complaint of bilateral 
patellofemoral pain, more so on the right.  The veteran then 
reported that the bilateral knee pain began approximately one 
year prior.  He reported that the only episode of trauma to 
the knees also occurred approximately one year prior, when he 
had a minor trauma when struck approximately seven 
centimeters proximal to the right patella.  He stated that 
following that right lower extremity injury he was not on 
crutches and there was no effusion of the knee.  Examination 
of the knees in August 1990 resulted in an assessment of 
bilateral patellofemoral pain.  Based on that evaluation, the 
veteran was assessed as medically unsuitable for Naval 
duties, and recommended for a medical discharge from service.

Again, there is no service medical record of any significant 
injury to either knee, and none with any complaint, finding, 
treatment, or diagnosis of any injury or disease or 
disability of the hips, pelvis, or low back.  Nevertheless, 
at a September 1992 VA examination of the knees the veteran 
reported that he injured both knees in November 1989 when he 
was coming through a hatch aboard ship and the hatch came 
down and hit across both knees, with resulting swelling in 
both knees and constant pain in both knees since that time.  
At the March 1997 VA joints examination the veteran alleged 
that he fell aboard ship in the early 1990s, contusing both 
knees.  At the March 1998 VA examination of the veteran's 
knees, he contended that he smashed his knees against a steel 
barrier during exercises.  At his November 1999 private 
chiropractic evaluation, he reported that he was 
participating in general quarters drill practice when a piece 
of heavy steel struck both knees.  At the August 2000 VA 
examination, the veteran reported a hatch cover fell across 
both knees in 1989, and that he was treated aboard ship and 
then transferred to the Balboa Hospital in San Diego and 
underwent arthroscopy of the right knee.  At a March 2003 VA 
examination, he related that his injury occurred when he was 
climbing through a machinery hatch during a fire drill, and 
the hatch cover came down and struck him across the low back, 
on the right hip, and on both knees.  He reported that he was 
then flown to the Balboa Naval Hospital and had arthroscopic 
surgery on both knees.  

At his November 2003 RO hearing the veteran related that a 
machinery hatch fell on him and hit him across both knees.  
At his February 2006 hearing he related that he was dropping 
down through a machinery hatch while he was performing his 
work as an investigator, and the hatch hit his knees first 
and then hit him on the hips and his back, knocking him 
sideways.  

The Board notes that there are significant inconsistencies 
between the various post-service narratives of alleged 
injuries to the knees and the hips and back.  While the 
general theme of being struck across the knees by a steel 
hatch is reasonably consistent, the activity during which 
this occurred has varied.  This necessarily calls into 
question whether the incident occurred at all, particularly 
since the in-service hospitalization report specifically 
notes the veterans report that he suffered no significant 
injury to the knees, and the rest of the veteran's service 
medical records are notable for a complete absence of any in 
service-service record of any significant injury to the 
knees, hips, or back.  Accordingly, the Board finds no 
credibility to the veteran's statements with regard to this 
alleged in-service incident or incidents involving an injury 
to the knees, hips, or back.  As the VA psychiatric examiner 
in September 2003 noted, the veteran is a very poor 
historian.  As shown by inconsistencies of demonstrated 
capacities documented by the March 2003 VA examiner, the 
veteran's self-report may not be relied upon.  

There is no objective evidence of any injury to the hips or 
back in service, no record of treatment of these parts in 
service, and no record of complaints or treatment for these 
parts within the first few post-service years.  Accordingly, 
the preponderance of the evidence is against a grant of 
service connection for a low back or hip or pelvic disorder 
on a direct basis, or on a first-year-post-service 
presumptive basis for arthritis of the low back.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.   

The veteran did present a private chiropractic doctor's 
evaluation opinion dated in November 1999, to the effect that 
the veteran had an altered gait affecting a lumbar and pelvic 
segmental dysfunction, and associating this altered gait with 
assessed chronic bilateral knee pain.  However, the Board 
finds that multiple VA examinations, supported by x-rays of 
the low back, hips, and knees, as well as by MRI's and bone 
scans and reviews of the medical records and claims folders, 
far outweigh in terms of thoroughness and support by 
objective findings and history, the isolated November 1999 
opinions of the private chiropractor.  The private 
chiropractor's contrary opinions are unsupported by the 
objective VA findings on x-rays, MRI's, bone scans, and 
examinations.  The VA opinions, as noted, have been to the 
effect that the veteran only has a minor patellofemoral 
syndrome-type disability of each knee, without impairments of 
range of motion and with no resulting alteration in gait, and 
hence with no causal or aggravating effect on any condition 
of the hips, pelvis, or low back.  These VA examiners have 
also found no disorder of the hips or pelvis, also contrary 
to the chiropractor's opinion.  

Other records within the claims folder, inclusive of 
treatment records for the knees and low back, also do not 
support the veteran's contention of a causal relationship 
between his service-connected knee disorders and any 
disorders of the hips, pelvis, or low back.  

Accordingly, the preponderance of the evidence is against 
there being any association between the veteran's service-
connected left and right knee disorders, and his claimed low 
back disorder and hips or pelvic disorder.  38 C.F.R. 
§ 3.310; Allen.  Because the preponderance of the evidence is 
against these claims on both direct and secondary service-
connected bases, the benefit of the doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).
 
Claim for Service Connection for Fatigue, Weakness, and 
Prolonged Healing Due to Exposure in-Service to Perflouro-
Octane Sulfonate, a Fire Retardant

The veteran's service personnel records reflect that he 
underwent some fire prevention training in service, but do 
not reflect that he worked as a firefighter in service.  At 
his November 2003 hearing, he alleged working in capacities 
in service with considerable exposure to perflouro-octane 
sulfonate, including on one occasion drinking two cups of the 
substance in the course of a pressurized pipe accident.  None 
of these service exposure allegations is substantiated by the 
service records or any submitted documents.  

In July 2002, the veteran submitted some safety, toxicology, 
and occupational health literature.  This information does 
not constitute specific medical evidence or opinion 
addressing his own alleged exposure to perflouro-octane 
sulfonate in service or specific medical effects for the 
veteran of that alleged exposure.  Service connection can 
only be established based on facts as medically interpreted 
for the claimant's particular case.  38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.312 (2005).  Additionally, as 
discussed elsewhere in this decision with regard to the 
veteran's varied narratives concerning injuries in service, 
the veteran's credibility is questionable.  The veteran's 
narratives of extensive exposure to perflouro-octane 
sulfonate in service themselves strain credibility, 
particularly in the absence of any documentation of primary 
duties as a firefighter or instructor in fire safety, as 
alleged.  Because the veteran has not submitted corroborating 
evidence supporting his alleged significant exposure to 
perflouro-octane sulfonate, and has not submitted any 
cognizable (medical) evidence of a causal link between the 
veteran's personal exposure to this chemical in service and 
his alleged secondary effects of fatigue, weakness, and 
prolonged healing, the preponderance of the evidence is 
against the claims for service connection for fatigue, 
weakness, and prolonged healing as secondary to exposure to 
perflouro-octane sulfonate.  38 C.F.R. §  3.303.  

There is also no medical evidence otherwise linking service 
to any disorders manifested by fatigue, weakness, or 
prolonged healing (other than the already service-connected 
knee disorders).  Accordingly, the Board finds no support for 
the claimed fatigue, weakness, or prolonged healing on a 
direct basis, based on incurrence or aggravation in service.  
Hence, the preponderance of the evidence is against the claim 
on those bases.  38 C.F.R. § 3.303.  

Because the preponderance of the evidence is against the 
claim for service connection for fatigue, weakness, or 
prolonged healing, the benefit of doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Claim for Service Connection for Chronic Headaches, Joint 
Pain, Muscle Pain, Fatigue, Sleep Disorder, Diarrhea, 
Photophobia, Chest Pain, Hypertension, Numbness in the Limbs, 
Tremors, and Depression as Gulf War Undiagnosed Illnesses

The veteran has alleged that he served in Western Asia during 
the Persian Gulf War, and claims entitlement to service 
connection for chronic headaches, joint pain, muscle pain, 
fatigue, sleep disorder, diarrhea, photophobia, chest pain, 
hypertension, numbness in the limbs, tremors, and depression, 
all claimed as undiagnosed illnesses resulting from his Gulf 
War service.  

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446. That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War. In establishing the presumption period, the 
Secretary was to review any credible scientific or medical 
evidence, the historical treatment afforded other diseases 
for which service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 
3.317, which defines qualifying Gulf War service, establishes 
the presumption period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid. In the original version of 38 
C.F.R. § 3.317, the presumption period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  The Persian Gulf War began on August 2, 
1990.  38 U.S.C.A. § 101 (33) (West 2002).  In April 1997, VA 
published an interim rule, which extended the presumption 
period to December 31, 2001. This extension of the 
presumptive period was adopted as a final rule in March 1998, 
and, in October 1998, Public Law No. 105-277, §1602(a)(1), 
added 38 U.S.C.A. § 1118, which codified the presumption of 
service connection for manifestations of undiagnosed illness.

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2000), amending various 
provisions of 38 U.S.C. §§ 1117, 1118. Section 202 of the 
VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. 
§ 1117 as "qualifying chronic disability," and expanded 
compensation availability for Persian Gulf veterans to 
include "a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms", as well as "[a]ny diagnosed illness that 
the Secretary determines in regulations . . . warrants a 
presumption of service- connection."

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. 
App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 
304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability. See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification." 38 C.F.R. 3.317(a)(2); Neumann. Thus, although 
medical evidence of signs or symptoms is clearly not required 
to grant a claim, the regulation does require that there be 
some objective, independently verifiable evidence of the 
symptoms. Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War. 38 C.F.R. § 3.317. 

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted. See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994) (specifically addressing claims 
based on ionizing radiation exposure).

In this case, the veteran claims entitlement to service 
connection for chronic headaches, joint pain, muscle pain, 
fatigue, sleep disorder, diarrhea, photophobia, chest pain, 
hypertension, numbness in the limbs, tremors, and depression, 
all as Gulf War undiagnosed illnesses.  However, service 
records show that the veteran was not in fact stationed in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.  Service personnel records reflect that the veteran 
was stationed in San Diego, California prior to the August 2, 
1990 start of the Persian Gulf War, and he was not stationed 
anywhere near Southwest Asia from that time until the end of 
his period of service in January 19991.  While the veteran 
presented various contentions of wartime stationing in 
Southwest Asia, including attributing his Naval travels to 
the region prior to the Gulf War to the Gulf War period, and 
notably, at the November 2003 hearing, alleging that he was 
flown out from San Diego to Southwest Asia to do ship repairs 
for a few days, and then flown back.  The Board notes that 
there are no travel log or TDA records of these alleged quick 
ship repair jaunts, nor are there any records suggesting the 
veteran's possession of some rare or specialized capacities 
as a mechanic or repair person, such that these seemingly 
odd, undocumented trips might have been undertaken.  
Moreover, there are no orders or other information 
demonstrating this contention.  In fact administrative 
records on file show that he was not in the Gulf at the time 
of the hostilities.  The Board finds no basis for accepting 
the veteran's narrative of Gulf War travels to Southwest Asia 
for a few days of ship repair, to support the veteran's Gulf 
War undiagnosed illness claims, in the absence of any 
corroborating evidence.  

Accordingly, the Board finds that the veteran did not serve 
in the Southwest Asia Theater of Operations during the Gulf 
War, and hence is ineligible for service connection on the 
basis of undiagnosed illness due to such service.  38 C.F.R. 
§ 3.317.  

The Board must also consider service connection for the 
claimed disorders on a direct basis, or in the case of 
hypertension, on a direct and first-year-post-service 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309; Combee.  
The majority of the veteran's undiagnosed illness claims are 
for symptoms or non-specific conditions, and not diagnosed 
diseases or disorders, and these symptoms or non-specific 
conditions, absent a diagnosed disease or disability, cannot 
ordinarily be the basis of service connection.  38 C.F.R. 
§ 3.303(d) (2005).  The exception is Gulf War undiagnosed 
illnesses, as already addressed.  Hence, service connection 
is not warranted for the following alleged symptoms or non-
specific conditions:  chronic headaches, joint pain, muscle 
pain, fatigue, sleep disorder, diarrhea, photophobia, chest 
pain, numbness in the limbs, and tremors.  38 C.F.R. 
§ 3.303(d).  

There is also no medical evidence otherwise linking service 
to any disorders manifested by chronic headaches, joint pain, 
muscle pain, fatigue, sleep disorder, diarrhea, photophobia, 
chest pain, numbness in the limbs, and tremors.  Accordingly, 
the Board finds no support for the claimed chronic headaches, 
joint pain, muscle pain, fatigue, sleep disorder, diarrhea, 
photophobia, chest pain, numbness in the limbs, or tremors on 
a direct basis, based on incurrence or aggravation in service 
of any disorders manifesting any of those symptoms.  Hence, 
the preponderance of the evidence is against the claims on 
those bases.  38 C.F.R. § 3.303.  

Hypertension and depression are disorders which have been 
diagnosed in medical records within the claims folders.  
However, these were not found or diagnosed until years post 
service, and are not shown by any medical evidence to have 
been present in service or to be causally related to service.  
Accordingly, the preponderance of the evidence is against 
entitlement to service connection for both hypertension and 
depression on a direct basis, based on either development and 
hence incurrence in service, or based on increased severity 
and hence aggravation in service.  38 C.F.R. § 3.303.  
Hypertension was not shown by any cognizable (medical) 
evidence to have been present within the first post-service 
year, and hence service connection for hypertension is not 
warranted on a first-year-post-service presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.  

Because the preponderance of the evidence is against the 
claims of entitlement to service connection for chronic 
headaches, joint pain, muscle pain, fatigue, sleep disorder, 
diarrhea, photophobia, chest pain, hypertension, numbness in 
the limbs, tremors, and depression, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating above the 10 percent 
assigned for a right knee disorder is denied.  

Entitlement to an increased rating above the 10 percent 
assigned for a left knee disorder is denied.  

Service connection for a disorder of the hips or pelvis is 
denied.

Service connection for a disorder of the low back is denied.

Service connection for a disorder manifested by fatigue, 
weakness, or prolonged healing due to perflouro-octane 
sulfonate, a fire retardant, or on any other basis, is 
denied.

Service connection for undiagnosed illnesses manifested by 
chronic headaches, joint pain, muscle pain, fatigue, sleep 
disorder, diarrhea, photophobia, chest pain, hypertension, 
numbness in the limbs, tremors, or depression, is denied.  

Service connection for any disorders manifested by chronic 
headaches, joint pain, muscle pain, fatigue, sleep disorder, 
diarrhea, photophobia, chest pain, hypertension, numbness in 
the limbs, tremors, or depression, on any basis, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


